Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

In Claim 9, Line 24 after “wherein” delete “each Y1, Y2, and Y3 is independently selected from O, S, NRX, CRXRY or” and insert “at least one of Y1 or Y2 is O or S, and the remaining Y1 or Y2 is NRX or”.

	

Authorization for this examiner’s amendment was given in a telephone interview with Brandon Chan on 5/24/2022.









Statement of reasons of Allowance
The present claims are allowable over the “closest” prior art Ma et al (US 2016/0141522)  for the following reasons:

Regarding claims 1, 15, and 1,9 Ma et al discloses a compound comprising ligand LA:

    PNG
    media_image1.png
    263
    351
    media_image1.png
    Greyscale
,
where Z1 to Z8 are C; and X is O. The group R4 represents a di-substitution and is a C2 alkenyl that can combine to form a ring, i.e. a C6 aromatic ring such as benzene or a combination of an alkyl and a C2 alkenyl for form a C5 aromatic ring. Claims 1, 15, and 19 require that when at least one of the two 5-membered rings is a furan or thiophene, the remaining 5-membered rings are heterocyclic rings. In the compound of the reference, one (1) the 5-membered ring is a furan ring and the second 5-membered ring is cyclopentadiene, i.e. a 5-membered carbocyclic ring, and not a heterocyclic ring as required by claims 1, 15, and 19. Accordingly, the reference does not disclose or suggest the compound as recited in claim 1 or the device comprising the compound as recited in claims 15 and 19.

	In light of the amendments to the claims, the 35 U.S.C. 12 (b) rejections as set forth in the previous Office Action are hereby withdrawn.

In light of the above, the present claims are passed to issue.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander C. Kollias whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM EST 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767